      Case 1:19-cv-08450-LTS-DCF Document 12 Filed 09/18/19 Page 1 of 2




 Christopher G. Salloum                                                 direct: 973-607-1267
 Associate                                                             csalloum@lawfirm.ms



                                                  September 18, 2019

VIA ECF

The Honorable Laura Taylor Swain, U.S.D.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street – Courtroom 17C
New York, New York 10007-1312

       R E:   Mormile v. Accurate Diagnostic Labs, Inc. et al.
              Docket No. 19-cv-08450-LTS-DCF

Dear Judge Swain:

      We represent defendants, Accurate Diagnostic Labs, Inc., Rupen Patel, John
Norton, and Nick Melchiorre (collectively, “Defendants”) in the above-referenced
matter.

       We understand that, pursuant to Fed. R. Civ. P. 81(c)(2)(C), the time within
which Defendants must answer or otherwise move with respect to the Amended
Verified Complaint of the plaintiff, Jacqueline A. Mormile (“Plaintiff”), presently
expires at 11:59 p.m. today, September 18, 2019.

        With the consent of Mary Marzolla, Esq., and Donald Feerick, Jr., Esq.,
attorneys for Plaintiff, we are writing to respectfully request, pursuant to Fed. R. Civ.
P. 6(b)(1)(A), that the time within which Defendants must answer or otherwise move
with respect to Plaintiff’s Amended Verified Complaint be extended by fourteen days,
through and including October 2, 2019. We are seeking this brief extension of time
because the Parties are approaching settlement, and require the additional time to
finalize the same. No previous extensions of time have been requested or granted.


                          NEW JERSEY | NEW YORK | FLORIDA | COLORADO
                                 3 Becker Farm Road, Suite 105
                                   Roseland, New Jersey 07068
                                t. 973-736-4600 | f. 973-325-7467
     Case 1:19-cv-08450-LTS-DCF Document 12 Filed 09/18/19 Page 2 of 2




The Hon. Laura Taylor Swain
September 18, 2019
Page 2


      We thank the Court for its consideration of this request. Should the Court
require any additional information, we will endeavor to provide it.

                                           Respectfully submitted,

                                           MANDELBAUM SALSBURG, P.C.



                                           By: __________________________
                                               Christopher G. Salloum
                                               Pro hac vice admission pending
